Citation Nr: 0504498	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for skin cancer.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran is a Vietnam Era veteran who had active service 
from January 1966 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO denied service connection for skin 
cancer and bilateral hearing loss.  The veteran appealed only 
the denial of service connection for skin cancer.

FINDINGS OF FACT

1.  All evidence necessary for the review of the issue on 
appeal has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to the claim, the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the veteran 
and evidence the VA would attempt to obtain on his behalf.

2.  Skin cancer (upper head above left eye) was not present 
during service, was not manifest within a year after service, 
and any current skin cancer is not shown to be attributable 
to any event or injury during service including in service 
exposure to sun.


CONCLUSION OF LAW

Skin cancer (upper head above left eye) was not incurred in 
or aggravated by military service nor may incurrence be 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
In addition, the SOC and SSOC included a summary of the 
evidence which had been obtained and considered.  They also 
included the requirements which must be met to establish the 
claim.  The communications, such as letters dated in June 
2002 and March 2004, provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter adequately advised him to submit any 
relevant evidence he may have.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has been afforded appropriate VA medical 
examinations.  All available relevant evidence identified by 
the veteran was obtained and considered.  The claim file 
contains his available service medical records and his post 
service medical treatment records.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Factual Background 

An examination report of June 1969 for the purpose of 
separation from the service, noted that there were no skin 
abnormalities and that the veteran met the physical standards 
for discharge.

A statement from Dr. KG of the Japanese Red Cross Hospital 
indicates that, in February 1992, the veteran was 
hospitalized for the removal of a basal cell carcinoma on the 
forehead above the left eye at which time a one square inch 
of skin was removed to the depth of the fatty tissue from the 
veteran's upper left forehead.  Dr. KG stated that the 
veteran was treated by himself and Dr. MT.  Dr. KG noted 
that, in July 1993 and December 1993, the veteran was 
diagnosed with actinic keratosis on his right cheek and 
received liquid nitrogen therapy on the telangiectatic macule 
on his right cheek.  The statement does not provide Dr. KG's 
specialization or credentials.  However, a statement of 
September 2002 from the veteran states that Dr. KG is a 
dermatologist.

Of record is a letter from Dr. TS, the head of the 
Dermatology Department of the Japanese Red Cross Medical 
Center which confirms that Dr. MT performed the surgery of 
February 1992.  Dr. TS's letter makes no mention of Dr. KG.  

In addition, private medical records show that, between 1992 
and 2001, the veteran had several actinic keratoses frozen in 
the face and neck area.  In April 2002, a second basal cell 
carcinoma was found in the face and was removed.  None of the 
medical records mention the veteran's service in Vietnam.

The record contains two statements from private physicians 
and a statement from a VA examiner regarding the diagnosis of 
skin cancer and an opinion as to the etiology of the 
condition.  One statement from Dr. PS, dated September 2002, 
notes a diagnosis of skin cancer and states that, in his 
opinion, "[i]t is very possible that the prolonged exposure 
to the sun in Vietnam contributed to [the veteran's] damaged 
skin and skin cancer of his exposed areas."  The handwritten 
statement does not state whether Dr. PS had reviewed the 
claim file prior to rendering his opinion or the reasons for 
his opinion.  The statement does not provide Dr. PS's 
specialization or credentials.  However, a statement of 
September 2002 from the veteran states that Dr. PS is a 
dermatologist.  

In a statement dated on October 2002, Dr. KG stated that, in 
her opinion the "skin damage and cancer were caused by 
repeated excess sun exposure to unprotected skin in 
Vietnam."  The handwritten statement does not state whether 
Dr. PS had reviewed the claim file prior to rendering her 
opinion or the reasons for her opinion.
The statement does not provide Dr. KG's specialization or 
credentials.  However, as previously noted, a statement of 
September 2002 from the veteran states that Dr. KG is a 
dermatologist.  

On a VA examination of February 2004, the examiner, a VA 
physician, noted the veteran's 3 year service in Vietnam from 
1966 to 1969 and exposure to sun during that time.  The 
examiner found the veteran is fair complected with 
approximately FitzPatrick type II skin type.  A 5x2.5 cm 
well-healed hypopigmented shiny scar was noted in the upper 
left forehead.  The examiner's opinion stated that "[i]t 
[is] as likely as not that [the skin cancer] is due to sun 
exposure with cellular damage from the sun in this fair-
complected male and that the cellular damage may have caused 
actinic keratoses or cellular changes that led to the basal 
cell carcinoma."  The examiner also noted that it was 
difficult to confirm the causality and cause and affect 
relationship of the particular sun exposure in Vietnam for 
the time that the veteran was there as the cause of the skin 
cancer.  In the examiner's opinion, the sun exposure that 
caused the skin damage could have been from "as early as 
[the veteran's] childhood up until any time before and/or 
after his Vietnam career."

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection for a chronic 
disease, such as a malignant tumor, may be granted if 
manifest to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Analysis

After carefully reviewing the evidence of record, the Board 
finds that service connection is not warranted for skin 
cancer because the evidence does not reasonably demonstrate 
that skin cancer existed during service or in the first 
postservice year, or that it was incurred in or aggravated by 
service.  The medical records confirm that the veteran's skin 
cancer was first diagnosed in 1992, over 22 years following 
his discharge from service. 

The Board notes that a bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  The veteran has submitted opinions from two 
physicians stating that "[i]t is very possible that the 
prolonged exposure to the sun in Vietnam contributed to [the 
veteran's] damaged skin and skin cancer of his exposed 
areas," and that the veteran's "skin damage and cancer were 
caused by repeated excess sun exposure to unprotected skin in 
Vietnam."  However, the Board notes that there is no 
clinical data or other rationale to support these opinions; 
no indication as to whether the physicians reviewed the claim 
file prior to providing their opinion; no documentation of 
the physicians' credentials; nor is there anything otherwise 
in the record that would give it substance.  Therefore, the 
opinions are essentially unsupported and have little 
probative value.  See Bloom v. West, 12 Vet. App. 185 (1999).  

The Board finds of more probative value the VA examiner's 
opinion which was rendered after the examiner had reviewed 
the claim file which included the service medical records and 
the veteran's service history, and after examining the 
veteran's current condition.  In the VA examiner's opinion 
"[i]t [is] as likely as not that [the skin cancer] is due to 
sun exposure with cellular damage from the sun in this fair-
complected male and that the cellular damage may have caused 
actinic keratoses or cellular changes that led to the basal 
cell carcinoma."  The examiner goes on to note that, the sun 
exposure that caused the skin damage could have been from 
"as early as [the veteran's] childhood up until any time 
before and/or after his Vietnam career."  Therefore, the 
Board finds that the evidence does not reasonably establish 
service connection.

The Board has also considered the veteran's statements and 
materials submitted by him; however, this is not competent 
evidence to show that his skin cancer was incurred in service 
or to link his skin cancer to any incident of service.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson. 38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions. 38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to offer probative comment on the 
diagnosis and etiology of his skin cancer.

Finally, the Board notes that the veteran, in a statement 
filed with his initial claim, stated that his skin cancer may 
have been caused by exposure to Agent Orange during his 
service in Vietnam.  Exposure to Agent Orange and other 
herbicides may be presumed for purposes of establishing 
service connection if a veteran, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.   38 U.S.C.A. § 1116(f) (West 2002).  VA 
regulations define that "service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam." 38 C.F.R. § 3.307 
(a)(6)(iii) (2004).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).  

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock  v. Brown, 10 Vet. App. 155, 162 (1997).  If a 
disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).  
The Board notes that skin cancer is not one of the disorders 
which may be presumed to have been due to exposure to 
herbicides such as Agent Orange and the claim must be denied 
on this basis.

The preponderance of the evidence is against the claim for 
service connection for skin cancer.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002). See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). See also 38 C.F.R. § 3.102 
(2002).

In summary, skin cancer was not present during service, was 
not manifest within a year after separation from service, and 
has not been shown to have been due to any incident during 
service such as exposure to sun or herbicides.  Accordingly, 
the Board concludes that skin cancer was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service and the claim must be denied.


ORDER

Service connection for skin cancer is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


